Title: Advertisement, 16 December 1769
From: Washington, George
To: 

 

Mount Vernon, Fairfax county, Dec. 16. [1769]

His Excellency the Governor, by and with the advice and consent of his Majesty’s Council, having been pleased to grant 200,000 acres of land on the Great Kanhaway, &c. to the officers and soldiers who embarked in the service of this colony, agreeable to a proclamation issued the 19th of February, 1754 (by the Hon. Robert Dinwiddie, Esq; then Lieutenant Governor). And having moreover been pleased to require, that I should receive the several and respective claims of every person who engaged in the service aforesaid, before the battle of the Meadows, in 1754, I do hereby give this public notice thereof, requesting that every officer and soldier, or their representatives, will exhibit their respective claims to a share of these lands, properly attested to me, before the 10th day of October next ensuing, in order that the whole may be laid before his Lordship and Council, and finally adjusted. And to the intent that no unnecessary application may be made, it is hereby signified, that no person who entered into the service of this colony after the said battle of the Meadows (which concluded the campaign of 1754) is intitled to any part of these 200,000 acres of land, as they were given to the first adventurers, under the proclamation aforesaid.

George Washington

